
	
		I
		112th CONGRESS
		1st Session
		H. R. 746
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2011
			Mr. Mack (for
			 himself, Mr. Broun of Georgia,
			 Mr. Paul, Mr. Chaffetz, Mr.
			 Gary G. Miller of California, Mr.
			 McClintock, Mr. Flake,
			 Mr. Cassidy,
			 Mr. Herger,
			 Mr. Wolf, Mr. Wilson of South Carolina,
			 Mr. Lamborn,
			 Mr. Culberson,
			 Mr. King of Iowa,
			 Mr. Neugebauer, and
			 Mr. Jordan) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To repeal the wage rate requirements commonly known as
		  the Davis-Bacon Act.
	
	
		1.Short titleThis Act may be cited as the
			 Davis-Bacon Repeal
			 Act.
		2.Repeal of
			 Davis-Bacon wage requirementsSubchapter IV of chapter 31 of title 40,
			 United States Code, is repealed.
		3.Effective date
			 and limitationThe amendments
			 made by section 2 shall take effect 30 days after the date of the enactment of
			 this Act but shall not affect any contract in existence on such date of
			 enactment or made pursuant to invitation for bids outstanding on such date of
			 enactment.
		
